DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
2.	Claims 1-14 are allowed
Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A crank angle detection device, comprising: an ACG rotor supported by an end of a crank shaft and configured to rotate integrally with the crank shaft; a metal-plate-made pulsar ring formed as a separate component from the AGC rotor and operatively attached thereto, the pulsar ring an outer diameter of the ACG rotor, the pulsar ring including a ring-shaped plate portion fixed to a side face of the ACG rotor, and a detected portion comprising a plurality of convex portions formed at an outer circumference of the ring-shaped plate portion, wherein the detected portion is bent toward the outer circumferential face of the ACG rotor in an axial direction of the crank shaft, the detected portion defining a predetermined clearance between outer end portions of the convex portions and an outer circumferential face of the ACG rotor , ”, as required by claims 1 and 11.
Claims 2-10 and 12-14 are in condition for allowance, based on their dependencies.



Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858